Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered June 16, 1997, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (McDonald, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony Eind physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police had reasonable suspicion to detain him for a showup identification by the complainant in close physical and temporal proximity to the crime (see, People v Duuvon, 77 NY2d 541; People v Johnson, 244 AD2d 573). Moreover, suppression of the physical evidence found upon the defendant’s person was properly denied, as it was seized pursuant to a lawful arrest, after the complainant identified the defendant (see, People v Evans, 43 NY2d 160). Joy, J. P., Friedmann, Krausman and Luciano, JJ., concur.